Case 4:18-cv-00067-JLK-JCH Document 18 Filed 04/29/20 Page 1 of 1 Pageid#: 731




                         IN THE UNITED STATES DISTRICT COURT                      APR 29 2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

LATAURES L.,                                 )
                                             )
               Plaintiff,                    )      Case No. 4:18-cv-00067
                                             )
v.                                           )      ORDER
                                             )
COMMISSIONER OF SOCIAL                       )      By: Hon. Jackson L. Kiser
SECURITY,                                    )          Senior United States District Judge
                                             )
               Defendant.                    )


       Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I grant Plaintiff’s Motion for Summary Judgment/Motion to Remand,

deny the Commissioner’s Motion for Summary Judgment, reverse the Commissioner’s final

decision, and remand this case for further administrative proceedings. The R&R was filed on

March 27, 2020, and the parties had fourteen (14) days to file objections. No objections were

filed. Accordingly, it is ORDERED and ADJUDGED that the R&R [ECF No. 17] shall be, and

hereby is, ADOPTED in its entirety. Plaintiff’s Motion for Summary Judgment/Motion to

Remand [ECF No. 12] is GRANTED, the Commissioner’s Motion for Summary Judgment

[ECF No. 15] is DENIED, the final decision of the Commissioner is REVERSED, and this

matter is REMANDED to the Commissioner for further administrative proceedings consistent

with the R&R. The clerk is directed to remove this case from the active docket of the court.

       The clerk is directed to send a copy of this Order to all counsel of record and to

Magistrate Judge Hoppe.

       ENTERED this 29th day of April, 2020.


                                             __________________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
